NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
	Claims 15, 33-34, 36-38, 41-42, 45 and 47 have been amended, claims 13-14, 35 and 48 have been canceled, and new claim 49 has been added as requested in the amendment filed December 20, 2021. Following the amendment, claims 15-16, 33-34, 36-45, 47 and 49 are pending in the present application.
	Applicant’s response has overcome the remaining rejection of record as discussed below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Greenwald on January 12, 2022.

The application has been amended as follows: 
IN THE CLAIMS
	Claim 36 has been rewritten as the following:
36.	The method of claim 16, wherein the nucleic acid molecule encodes a fusion protein comprising a polypeptide that comprises a ligand binding site of a soluble Toll Like Receptor 5 (sTLR5) and an Fc polypeptide.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments provided in the response filed December 20, 2021 are persuasive and therefore the rejection under 35 U.S.C. 112(a) ) plaque deposition in a subject, and in particular reducing A plaque deposition, wherein the method comprises administering an effective amount of an AAV vector comprising a nucleic acid molecule encoding a soluble Toll-like receptor 5 (sTLR5). Applicant persuasively argues at pp. 6-7 of the response that, contrary to the reference cited by the Office, the prior art demonstrates that antagonism of TLR5 may suppress inflammation and microglial activation, which is consistent with the findings of the instant application. The instant application demonstrates, for example, that the in vivo administration of recombinant AAV vectors encoding sTLR5 fusion peptides generated a substantial reduction in A plaque load in glial cells and improved survival of the transgenic CRND8 mice (an animal model of Alzheimer's disease). Thus, the prior art and specification as filed generally enable the scope of the presently claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 15-16, 33-34, 36-45, 47 and 49 are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649